Title: General Orders, 30 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains August 30th 1778.
            Parole Industry—C. Signs Ireton. Ixworth—
            
          
          The General Court Martial of the Line whereof Coll Hazen is President is dissolved and
            another is ordered to sit tomorrow nine oClock at the usual place to try all such
            Persons as shall be brought before them.
          Colonel Humpton is appointed President, Lieutt Coll Miller, Major Thompson and a
            Captain from each Brigade except Nixon’s Late Larned’s & Waynes are to attend as
              Members.
        